J-A30044-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                 Appellee                 :
                                          :
                   v.                     :
                                          :
BRIAN KURT BANTUM,                        :
                                          :
                 Appellant                :         No. 1476 WDA 2017

            Appeal from the Judgment of Sentence August 31, 2017
                in the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0002204-2016

BEFORE:      SHOGAN, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:           FILED JUNE 18, 2019

      Brian Kurt Bantum (Appellant) appeals from the August 31, 2017

judgment of sentence imposed after a jury convicted him of person not to

possess a firearm, theft by unlawful taking, receiving stolen property, and

disorderly conduct. Upon review, we remand with instructions.

      On January 10, 2019, we remanded this case for (1) the trial court to

rule on Appellant’s weight-of-the-evidence claim under the correct standard

of review; (2) new counsel to be appointed for Appellant; and (3) the

inclusion   of   necessary   materials   in   the    certified   record.   See

Commonwealth v. Bantum, ___ A.3d ___, 2019 WL 156558 (Pa. Super.

2019 (unpublished memorandum).




*Retired Senior Judge assigned to the Superior Court.
J-A30044-18


      On January 15, 2019, the trial court issued a supplemental opinion,

appointed new counsel, Attorney Edward Zang,1 and ensured the inclusion of

necessary materials in the certified record. Attorney Zang has filed a brief

pursuant   to   Anders    v.   California,   386   U.S.   738    (1967),    and

Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

      Direct appeal counsel seeking to withdraw under Anders must
      file a petition averring that, after a conscientious examination of
      the record, counsel finds the appeal to be wholly frivolous.
      Counsel must also file an Anders brief setting forth issues that
      might arguably support the appeal along with any other issues
      necessary for the effective appellate presentation thereof….

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any
      additional points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions
      (e.g., directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf).

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted).

      Upon review, we conclude that counsel has not complied substantially

with the technical requirements set forth above because counsel has not

filed a petition to withdraw with this Court, provided a copy of said petition

to Appellant, or advised Appellant “of the right to retain new counsel,

1 Accordingly, this Court granted Attorney Mark Zearfaus’s motion to
withdraw as counsel. Per Curiam Order, 3/7/2019.




                                     -2-
J-A30044-18


proceed pro se or raise any additional points worthy of this Court’s

attention.” Id. at 721.

      In light of the foregoing, we once again remand this case, this time for

Attorney Zang to file either an advocate’s brief or a compliant Anders brief

and petition to withdraw, along with an accompanying letter advising

Appellant of his rights, within 30 days of this decision.

      Case remanded with instructions. Panel jurisdiction retained.




                                      -3-